—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule which prohibits inmates from intentionally exposing their private body parts after petitioner was observed masturbating in clear view of a female correction officer. Petitioner’s guilt was affirmed upon administrative appeal and he then commenced this CPLR article 78 proceeding to challenge the determination. Contrary to petitioner’s argument, we find that the *824detailed misbehavior report combined with the testimony of the reporting correction officer provide substantial evidence of his guilt (see, Matter of Farid v Coombe, 236 AD2d 660). While petitioner claimed that he did not know that the correction officer was making her rounds, this merely raised a credibility issue for the Hearing Officer to resolve (see, Matter of Reynoso v Coombe, 257 AD2d 921). Petitioner’s remaining contentions have been examined and found to be similarly unpersuasive.
Cardona, P. J., Mercure, Yesawich Jr., Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.